Citation Nr: 1038035	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  01-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
to include meralgia parasthetica of the right leg, including as 
due to herbicide exposure and/or as secondary to service-
connected post-traumatic stress disorder.

2.  Entitlement to service connection for a skin disease 
manifested by a rash of the groin and legs, to include as 
secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for dementia, to include as 
secondary to service-connected posttraumatic stress disorder.

4.  Entitlement to service connection for a disability manifested 
by chronic pain (aside from osteoarthritis or polyarthralgias), 
to include as secondary to service- connected posttraumatic 
stress disorder.

5.  Entitlement to service connection for an upper 
gastrointestinal disorder, including gastroesophageal reflux 
disease, to include as secondary to service-connected 
posttraumatic stress disorder.

6.  Entitlement to service connection for a respiratory disorder, 
to include as secondary to service-connected posttraumatic stress 
disorder.

7.  Entitlement to service connection for osteoarthritis or 
arthralgias of multiple joints, to include as secondary to 
service-connected posttraumatic stress disorder.

8.  Entitlement to service connection for alcohol addiction, to 
include as secondary to service-connected posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 
1967 and from April 1969 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and June 2008 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Houston, Texas.

In regard to the Veteran's claim of entitlement to service 
connection for acute peripheral neuropathy, to include meralgia 
parasthetica of the right leg, the RO developed the 
aforementioned neurological claim as two separate claims: 
entitlement to service connection for meralgia parasthetica of 
the right leg and entitlement to service connection for acute 
peripheral neuropathy.  However, given that meralgia parasthetica 
and peripheral neuropathy are related neurological disorders, the 
Board has recharacterized the claims as one claim as set forth on 
the title page of this decision.

The RO also developed the Veteran's claims for service connection 
for a disability manifested by chronic pain, polyarthralgias, and 
osteoarthritis as three separate claims.  "Arthralgia" is 
defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322 
(1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  In light of this definition, the Board has 
recharacterized the claims as two separate claims: entitlement to 
service connection for a disability manifested by chronic pain 
(aside from osteoarthritis or polyarthralgias), and entitlement 
to service connection for osteoarthritis or arthralgias of 
multiple joints, both claims to include as secondary to service-
connected posttraumatic stress disorder (PTSD).    

The Veteran is currently in receipt of a 100 percent disability 
rating for his service-connected PTSD, effective from March 27, 
2000.

By an August 2009 decision, the Board denied the Veteran's claims 
for service connection for the following: (1) peripheral 
neuropathy, to include meralgia parasthetica of the right leg; 
(2) a skin disease manifested by a rash of the groin and legs; 
(3) dementia; (4) a disability manifested by chronic pain (aside 
from osteoarthritis or polyarthralgias); (5) an upper 
gastrointestinal disorder, including gastroesophageal reflux 
disease (GERD); (6) a respiratory disorder; (7) osteoarthritis or 
arthralgias of multiple joints; and (8) nicotine addiction; all 
claims to include as secondary to service-connected PTSD.  In 
addition, with respect to the Veteran's claim for service 
connection for alcohol addiction, to include as secondary to 
service-connected PTSD, the Board noted that after the RO had 
denied the aforementioned claim in an August 2005 rating action, 
the Veteran's attorney-representative filed a timely notice of 
disagreement in November 2005.  Thus, because a statement of the 
case (SOC) had not yet been issued, the Board remanded the 
alcohol dependence service connection claim to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 119 
(1998). 

In September 2009, the RO issued an SOC that was pertinent to the 
Veteran's claim for service connection for alcohol addiction, to 
include as secondary to service-connected PTSD.  The Veteran 
subsequently filed a timely substantive appeal (VA Form 9) in 
October 2009.  

The Veteran then appealed the August 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While this 
case was pending before the Court, the Office of General Counsel 
for VA, on behalf of VA, and the Veteran, by and through his 
attorney, filed a Joint Motion for Remand (Joint Motion), dated 
in July 2010.  The parties requested that the Court partially 
vacate and remand for readjudication the August 2009 decision of 
the Board to the extent that it denied service connection for 
peripheral neuropathy, a skin disease manifested by a rash of the 
groin and legs, dementia, a disability manifested by chronic 
pain, an upper gastrointestinal disorder, a respiratory disorder, 
and osteoarthritis or arthralgias of multiple joints, all to 
include as secondary to PTSD.  The parties also stated that with 
respect to the August 2009 decision in which the Board denied 
service connection for nicotine addiction, to include as 
secondary to service-connected PTSD, the Veteran no longer wished 
to pursue that claim and it was to be considered abandoned.  In 
an Order, dated in July 2010, the Court granted the Joint Motion 
and vacated that part of the Board's August 2009 decision that 
denied service connection for peripheral neuropathy, a skin 
disease manifested by a rash of the groin and legs, dementia, a 
disability manifested by chronic pain, an upper gastrointestinal 
disorder, a respiratory disorder, and osteoarthritis or 
arthralgias of multiple joints, and remanded the case pursuant to 
38 U.S.C. § 7252(a), for compliance with the directives 
stipulated in the Joint Motion.  Copies of the Court's Order and 
the Joint Motion have been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

In this case, the Veteran contends that his currently diagnosed 
alcohol dependence is either caused or aggravated by his service-
connected PTSD.  With respect to alcoholism or alcohol 
dependence, section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his or her service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
The Court indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary service-
connected disorder."  Id. at 1381.  The Court further stated 
that such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.  

The Board recognizes that in a June 2009 VA PTSD examination, the 
examiner diagnosed the Veteran with PTSD and alcohol dependence 
and concluded that the alcohol abuse was not caused by the PTSD.  
This opinion, however, did not specifically address the question 
of whether the Veteran's service-connected PTSD aggravated his 
alcohol abuse.  In this regard, under 38 C.F.R. § 3.310 (a), 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury and secondary service connection may be found where a 
service-connected disability aggravates another condition (i.e.., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
essentially codified Allen and added language that requires that 
a baseline level of severity of the nonservice- connected disease 
or injury must be established by medical evidence created before 
the onset of aggravation.  While Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) did not specifically refer to aggravation in the 
context of a claim for secondary service connection, it cited 38 
C.F.R. § 3.310, which does provide a basis for secondary service 
connection based upon aggravation.

In light of foregoing, the Board recognizes that in the June 2009 
VA PTSD examination report, the examiner concluded that it was 
likely that the Veteran's ongoing alcohol use aggravated his 
depression and PTSD symptoms.  However, as previously stated, he 
did not address the pertinent question of whether the Veteran's 
service-connected PTSD aggravated his alcohol abuse.  In this 
case, it is the Veteran's specific contention that his service-
connected PTSD has aggravated his alcohol dependence.  Thus, in 
light of the above, the Board finds that a new VA examination, as 
specified in greater detail below, should be performed.  See 
38 C.F.R. § 3.159.    

The Board also notes that in a 2002 VA medical record, it is 
reported that the Veteran's dementia may be due to his alcohol 
symptoms.  Therefore, the Board observes that the issue of 
entitlement to service connection for alcohol addiction is 
inextricably intertwined with the claim for service connection 
for dementia that is currently on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on the 
matter).  This is because a determination regarding the claim for 
service connection for alcohol dependence could impact the 
Veteran's claim for service connection for dementia.  

In the July 2010 Joint Motion, the parties reported that in the 
August 2009 decision, the Board had incorrectly concluded that 
the evidence of record was negative for any evidence showing 
current diagnoses of a skin disorder or a disability manifested 
by chronic pain.  In this regard, the parties indicated that the 
evidence of record showed that the Veteran had been diagnosed 
with tinea (VA Medical Center (VAMC) outpatient treatment record, 
dated in December 2006) and dermatitis.  The parties further 
observed that the medical evidence showed that the Veteran had 
complaints of itchiness in the groin.  In addition, the parties 
noted that there was medical evidence showing a diagnosis of a 
"chronic pain syndrome" (aside from osteoarthritis or 
polyarthralgias) (VAMC outpatient treatment record, dated in 
December 2006).  Thus, given the current diagnoses, and in light 
of Allen, supra, the Board finds that VA examinations, as 
specified in greater detail below, should be performed in order 
to obtain opinions addressing the questions of secondary service 
connection.  See 38 C.F.R. § 3.159. 

With respect to the remaining issues on appeal, the Board notes 
that the evidence of record includes current diagnoses of 
meralgia parasthetica of the right leg (VAMC outpatient treatment 
record, dated in February 2004), peripheral neuropathy (VAMC 
outpatient treatment record, dated in March 2006), an upper 
gastrointestinal disorder, including GERD, (VAMC outpatient 
treatment record, dated in March 2002), a respiratory disorder, 
including bronchitis (VAMC outpatient treatment record, dated in 
March 2002), osteoarthritis (VAMC outpatient treatment record, 
dated in September 2000), and a disability manifested by multiple 
joint pain ( polyarthralgias).  In the July 2010 Joint Motion, 
the parties stated that the Veteran had submitted treatise 
evidence which discussed a relationship between PTSD and chronic 
pain, neurological conditions, gastrointestinal conditions, 
respiratory conditions, and osteoarthritis or arthralgias of 
multiple joints.  Thus, in consideration of the treatise evidence 
submitted by the Veteran, the Board finds that VA examinations, 
as specified in greater detail below, should be performed in 
order to obtain opinions addressing the questions of secondary 
service connection.  See 38 C.F.R. § 3.159.     

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA 
PTSD examination, and any other appropriate 
VA examination(s), to include orthopedic, 
neurological, skin, respiratory, and/or 
gastrointestinal examinations, to determine 
whether the Veteran's service-connected PTSD 
caused and/or aggravated his peripheral 
neuropathy, to include meralgia parasthetica 
of the right leg; tinea; dermatitis; 
dementia; chronic pain syndrome; GERD; 
bronchitis; osteoarthritis; polyarthralgias; 
and/or alcohol dependence.  The claims folder 
and a copy of this remand must be made 
available to the examiner(s) for review in 
conjunction with the examination.  

Following a review of the relevant evidence, 
the clinical evaluation and any tests that 
are deemed necessary, the examiner(s) must 
address the following questions:

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's peripheral neuropathy, 
to include meralgia parasthetica of the 
right leg, was caused or aggravated by his 
service-connected PTSD?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's currently diagnosed 
peripheral neuropathy, to include meralgia 
parasthetica of the right leg, is causally 
linked to his exposure to herbicides in 
Vietnam, to include Agent Orange?  (The 
Veteran's exposure to herbicides is 
presumed by law.)

(c)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has a skin disease 
manifested by a rash of the groin and legs, 
to include tinea and dermatitis, that was 
caused or aggravated by his service-
connected PTSD?

(d)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has dementia that was 
caused or aggravated by his service-
connected PTSD?

(e)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has a disability 
manifested by chronic pain (aside from 
osteoarthritis or polyarthralgias), to 
include chronic pain syndrome, that was 
caused or aggravated by his service-
connected PTSD?

(f)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has an upper 
gastrointestinal disorder, to include GERD, 
that was caused or aggravated by his 
service-connected PTSD?

(g)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has a respiratory 
disorder, to include bronchitis, that was 
caused or aggravated by his service-
connected PTSD?

(h)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has osteoarthritis or a 
disability manifested by multiple joint 
pain (polyarthralgias) that was caused or 
aggravated by his service-connected PTSD?

(i)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's alcohol dependence was 
aggravated by his service-connected PTSD?

The examiner(s) is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If aggravation is present, the examiner(s) is 
requested to provide an opinion as to the 
approximate baseline level of severity of the 
nonservice-connected disability (e.g., 
slight, moderate) before the onset of 
aggravation.   

If the examiner(s) must resort to speculation 
to answer either question, he or she should 
so indicate.  The examiner(s) is also 
requested to provide a rationale for any 
opinion expressed.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues on 
appeal.  If any such action does not resolve 
each claim to the Veteran's satisfaction, the 
RO must provide the Veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for response. 
Thereafter, the case must be returned to this 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


